EXHIBIT 10(w)

 

SECOND AMENDMENT

TO THE

HANDLEMAN COMPANY

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(United States)

 

WHEREAS, Handleman Company (the “Company”) has established and maintains the
Handleman Company Supplemental Executive Retirement Plan (the “SERP”) for the
benefit of selected key executives; and

 

WHEREAS, pursuant to Section 5.1 of the SERP, the Company has reserved the right
to amend the SERP at any time; and

 

WHEREAS, the Company is desirous of amending the SERP to enhance benefits
available thereunder.

 

NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES, Section 3.2 of the SERP is
hereby amended, effective September 6, 2000, to read as follows:

 

“3.2 Amount. Subject to Section 3.4 hereof, effective for retirements occurring
on or after September 6, 2000, the SERP Retirement Benefit for an Executive, as
of any date, shall be an annual amount equal to the product of the Executive’s
total years of Credited Service as of such date, not in excess of thirty (30)
years, multiplied by the applicable percentage of the Executive’s Final Average
Compensation, as follows:

 

for Executives in salary grades 8 through 10   one and one-half percent (1.50%)
for Executives in salary grades 11 and higher   one and three quarters percent
(1.75%),

 

minus his/her Accrued Benefit determined as of such date under the Pension Plan,
payable at age sixty-five (65) in the form of a single life annuity. For
purposes of determining the amount of the SERP retirement benefit under this
Section 3.2, the Executive’s Final Average Compensation shall include any
amounts deferred under the Handleman Company Deferred Compensation Plan in any
year included in the period for which his/her Final Average Compensation is
determined.”

 

IN WITNESS WHEREOF, the Company hereby adopts this Second Amendment to the SERP,
effective as of September 6, 2000, this 6th day of September, 2000.

 

HANDLEMAN COMPANY

By:  

/s/ Leonard A. Brams

Its:

 

Senior Vice President/Finance CFO and Secretary

 